Title: To Thomas Jefferson from Peter Roche, 26 April 1807
From: Roche, Peter
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            No. 40. South fourth Street. Philadelphie Le 26. Avril 1807.
                        
                        Nous avons Eu L’honneur de vs. Ecrire le 9 du Courant, En Reponse à la vôtre du 3, par laquelle vs. Nous demandés Les
                            Mémoires de Marmontel, & le coup d’Œuil sur les Révolutions de la Médecine, par Cabanis; ns. vs. donnons avis par la
                            présente, que ns. venons de Remettre au stage de Washington, un petit paquet à vs. adrésse, Renfermant ses deux ouvrages; ns. vs.
                            serons très obligé de ns. En accuser la Récéption.
                        Ns. Sommes dans Ce moment à Imprimer un Nouveau Catalogue des livres que ns. avons dernierement Reçus de paris, y joint
                            ceux qui ns. sont parvenus précédement; Lorsqu’il sera achevé (et ns. pensons que ce sera la semaine prochaine) ns. aurons le
                            plaisir de vs. En addresser un Exemplaire, si qu’elques objets vs. sont agréable, ns. ns. Emprésserons de vs. les Envoyer d. s. 
                        En attendant, ns. sommes avec la plus parfaite consideration. Monsieur Vos tres affectionés Serviteurs.
                        
                            P. Roche frères
                     
                             Book Sellers

                        
                        
                            
                                
                                    1.
                                    Coup d’Œuil Sur les Révolutions, et la Reforme
                                        de la Médecine par Cabanis 1. vol. in 8.° rel
                                    $3.50.
                                
                                
                                    1.
                                    Mémoires de Marmontel 4 vol. in 12 Bro
                                    
                                          6.     
                                    
                                
                                
                                    
                                    
                                    $9.50
                                
                            
                        
                    